Citation Nr: 1744176	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  09-42 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for gastroesophageal respiratory disorder ("GERD"), claimed as acid reflux with problems swallowing and lesion removed from esophagus, to include as due to service-connected inguinal hernias.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1969 to October 1969 and from May 1974 to February 1980. 

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an April 2009 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Atlanta, Georgia.


FINDING OF FACT

The Veteran's GERD is not shown to be related to any disease, injury, or incident during service, and is not caused or aggravated by service-connected bilateral inguinal hernias.


CONCLUSION OF LAW

The criteria for service connection for GERD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

In order to obtain service connection on a direct basis, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  See 38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran contends that his GERD is related to his active duty service, and/or was caused or aggravated by his service connected bilateral inguinal hernias.

Turning first to direct service connection, although the Veteran has stated his GERD symptoms did not begin during his period of active duty service, he contends the disability developed as a result of in-service exposure to mustard gas. 

It is undisputed that the Veteran has a current diagnosis of GERD.  See, e.g., the  August 2016 VA examination report. 

With regard to in-service incurrence of a disease or injury, the Veteran's service treatment records are silent for treatment or diagnosis of GERD during his active duty service.  As noted above, the Veteran has indicated that his symptoms began shortly after service, and not during service.  That stated, in a prior Board decision, the Board specifically resolved all doubt in the Veteran's favor and found that the Veteran was in fact exposed to mustard gas during training while serving on active duty.  See the November 2014 Board decision, pages 21-23.  The key question at issue is whether the Veteran's GERD disability is related to this exposure.  
Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316. Those provisions are as follows:

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition:

 (1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.

 (b) Service connection will not be established under this section if the claimed condition is due to the veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition. 38 C.F.R. § 3.316.

GERD is not a disability for which service connection may be presumed to be related to in-service exposure to mustard gas, as per the regulation cited above.  Still, service-connection may still be warranted if the evidence demonstrates that direct causation exists.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this connection, there are three medical opinions of record that address whether a direct relationship exists between the Veteran's GERD and his in-service mustard gas exposure.  All are against the claim.  In August 2015, the Veteran attended an Esophageal Conditions VA Disability Benefits Questionnaire ("DBQ") examination.  The examiner diagnosed the Veteran with GERD, notably as of 2009 via medical treatment records and the 1990's per the Veteran's historical report.  The examiner opined that the Veteran's current diagnosis of GERD was not caused by service connected mustard gas exposure.  By way of rationale, the examiner stated that mustard gas is an alkylating agent, and is toxic if exposed in large doses; however, the toxic effect is immediate, and usually affects the lungs and skin.  The examiner, in essence, articulated that there is medical significance as to when GERD symptoms and diagnoses first manifest, and because the Veteran's GERD was not diagnosed until years following service, such could not be medically related to in-service mustard gas exposure.  

In August 2016, the Veteran attended an Esophageal Conditions VA DBQ examination.  The examiner indicated that the Veteran presented an article from the Saudi Journal of Gastroenterology that suggests a relationship between mustard gas and GERD.  The examiner reviewed the report and opined that the Veteran's GERD was less likely than not due to his military service.  By way of rationale, the examiner reiterated what the August 2015 VA examiner observed above, noting that there is nothing in the service treatment record that could be construed as symptoms due to GERD, and that by the Veteran's own report, he was diagnosed and began treatment within a couple years of separation, which is confirmed by post service treatment records.  Emphasizing the timing of onset of symptoms and diagnoses, the examiner indicated that in the absence of symptoms during his military service, he could not make an argument for direct service connection.  Concerning the article from the Saudi Journal of Gastroenterology, the examiner indicated that the journal is "not as seriously adjudicated as American literature," and the association is very weak, and does not rise to the level of declaring a stronger relationship.  Further, the examiner indicated that there is nothing in adjudicated Western literature to confirm this association and no additional studies could be found to confirm this suggestive association. 

In February 2017, the Veteran submitted medical literature from the Journal of Research in Medical Sciences named "GERD related micro-aspiration in chronic mustard-induced pulmonary disorder."  In February 2017, an addendum VA medical opinion was provided.  The VA examiner reviewed the article and again determined that from what he could observe, the study was not adjudicated by Western standards.  Moreover, the examiner noted that the study was performed on an individual exposed to high concentrations of mustard gas in an attack by Iraq on local natives.  The examiner pointed out that the study does not talk about low dose exposure, as described by the Veteran.  The examiner concluded that it is less likely than not that the facts underlying this study are comparable to the circumstances of the Veteran's exposure.   In addition, the examiner pointed out that the Veteran described being in chemical warfare gear as opposed to those involved in the study,  who were unprotected.  The examiner determined that the Veteran's GERD is not related to the limited possible exposure he received to mustard gas while on active duty.

Although the Veteran has supplemented the record with medical treatise evidence suggestive of a relationship between GERD and mustard gas exposure, these articles have been reviewed by medical professionals and were deemed to have little bearing on the Veteran's case.  The Board finds the VA examiners' opinions to be more probative that the treatise evidence, as the examiners take into account the specific circumstances of the Veteran's exposure, as well as the overall reliability of the studies submitted.  The VA examiners also took into consideration the Veteran's history of post-service onset of GERD symptoms, and referenced medical literature indicating that the timing between the exposure and development of adverse effects from that exposure is clinically significant, with an unlikely relationship shown if the effects have onset years after exposure.  

The Veteran has had ample opportunity to provide a contrary medical opinion from another examiner, but has not done so.  The Board accordingly finds that the evidence is against a finding that the Veteran's GERD disability is related to his in-service exposure to mustard gas.  

Turning to secondary service connection, the Veteran was awarded service-connection for bilateral hiatal hernias, and the Board has explored whether a relationship exists, either causal or based on aggravation, between the Veteran's hiatal hernia/GERD and his service-connected inguinal hernias. 

An August 2016 VA examiner reviewed the Veteran's claims file, examined the Veteran and determined that it is less likely than not that the Veteran's GERD is proximately due to or the result of his service connected bilateral inguinal hernias because a review of adjudicated medical literature does not reveal any evidence of a relationship between muscular herniation of the abdominal wall and hiatal (diaphragmatic) hernias.   In February 2017, as required by the January 2017 Board remand, an addendum medical opinion was provided.  The same examiner opined that with regard to the issue of whether the Veteran's hiatal hernia/GERD was aggravated by his service connected inguinal hernia, there is nothing in the adjudicated literature that shows an association between inguinal and hiatal hernias/GERD, and it was therefore less likely than not that the Veteran's hiatal hernia has been aggravated by his inguinal hernia.  

The Veteran has not provided any contrary medical evidence suggestive of a relationship, whether causal or based on aggravation, between his inguinal hernias and his hiatal hernia/GERD.  See 38 U.S.C.A. § 5107(a) (stating that it is a claimant's responsibility to present and support a claim for VA benefits).  As the above opinions of the VA examiner reference the fact that medical literature shows no association between hiatal hernia and GERD, and no competent evidence of record exists contrary to this conclusion, the evidence is against a finding that the Veteran's service-connected inguinal hernias either caused or aggravate the Veteran's hiatal hernia/GERD beyond its natural progression.

The Board adds that the Veteran has not been shown to have the background or expertise to provide a competent opinion linking his current GERD disability to his in-service mustard gas exposure, or to his service-connected inguinal hernias.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by the Veteran's own statements.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for GERD, on both a direct and secondary basis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for GERD is denied on both a direct and secondary basis.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


